DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
In lines 8-9, “the dimensions” should be changed to “dimensions”
In line 9, “the distensibility” should be changed to “a distensibility”
In line 9, “the non-occluded portion” should be changed to “a non-occluded portion”
In line 10, “the properties” should be changed to “properties”
In line 11, “the location” should be changed to “a location”
In line 12, “The occlusion type” should be changed to “An occlusion type”
In lines 12-13, “the determined location” should be changed to “the inferred location”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 is objected to because of the following informalities:  
	In regards to claim 12, line 2, “is also uses” should be changed to “also uses”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,071,809. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a method of operating a medical device; providing or withdrawing, by a pump of the medical device and at a fixed volumetric flow rate, a fluid to or from a first portion of a distensible medical tube connected to the medical device, wherein an occlusion is present in the medical tube at a location that defines a boundary between the first portion and a second portion of the medical tube; while providing or withdrawing the fluid at the fixed volumetric flow rate, measuring, by a pressure sensor of the medical device, an initial steady-state pressure of the fluid in the first portion of the medical tube that results from: (i) the fixed volumetric flow rate of the fluid provided to or withdrawn from the first portion of the medical tube and (ii) the occlusion; in response to measuring the initial steady-state pressure of the fluid in the first portion of the medical tube, ceasing the pump to stop providing or withdrawing the fluid at the fixed volumetric flow rate, wherein the pump is ceased at a first time; in response to ceasing the pump, measuring, by the pressure sensor, a plurality of pressure versus time values of the fluid in the first portion of the medical tube while the fluid in the first portion of the medical tube is allowed to passively change from the initial steady-state pressure to a final steady-state pressure; determining a length of the first portion of the medical tube; a medical device; a pressure sensor; one or more pumps; and a control unit configured to: operate the one or more pumps to provide or withdraw a fluid, at a fixed volumetric flow rate, to or from a medical tube connected to a port of the medical device; measure, using the pressure sensor and while the one or more pumps are providing or withdrawing the fluid at the fixed volumetric flow rate, an initial steady-state pressure of the fluid in a first portion of the medical tube that results from: (i) the fixed volumetric flow rate of the fluid provided to or withdrawn from the medical tube and (ii) an occlusion present in the medical tube at a location that defines a boundary between the first portion and a second portion of the medical tube; in response to measuring the initial steady-state pressure of the fluid in the first portion of the medical tube, cease the one or more pumps at a first time to stop providing or withdrawing the fluid at the fixed volumetric flow rate; in response to ceasing the one or more pumps, measure, using the pressure sensor, a plurality of pressure versus time values of the fluid in the first portion of the medical tube while the fluid in the first portion of the medical tube is allowed to passively change from the initial steady-state pressure to a final steady-state pressure; and determine a length of the first portion of the medical tube. For determining the length of the first portion of the medical tube, the application claims and the patent claims differ with respect to “using: (i) the first time, (ii) the plurality of pressure versus time values, (iii) the initial steady-state pressure, and (iv) the final steady-state pressure” recited in the application claims and “based on the determined fluidic capacitance of the first portion of the medical tube” recited in the patent claims; however, as the fluidic capacitance in the patent claims is constituted by a characteristic time constant equal to a time difference between the first time and a second time, the plurality of pressure versus time values determining the second time at which a pressure of the fluid in the first portion of the medical tube equaled a second pressure, and the second pressure equals 36.8% of a pressure difference between the initial steady-state pressure and the final steady-state pressure, the patent claims anticipate the claimed invention of the application claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783